 Case 1:19-cv-01060-JTN-SJB ECF No. 24 filed 04/14/20 PageID.118 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ROBERT D. SANGO,

                                                      Case No. 1:19-cv-1060
                       Plaintiff,
                                                      Honorable Janet T. Neff
v.

UNKNOWN POVASTACK et al.,

                       Defendants.
____________________________/

                                              ORDER

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. On

January 16, 2020, the Court issued an order (ECF No. 5), granting Plaintiff’s motion to proceed in

forma pauperis. This matter is presently before the Court on Defendants’ motion to revoke pauper

status (ECF No. 20).

               Prior to granting Plaintiff leave to proceed in forma pauperis, this Court carefully

considered whether Plaintiff’s motion for pauper status under should be granted under 28 U.S.C.

§ 1915(g), in light of his extensive litigation history in this Court and in the Eastern District of

Michigan. Under that provision, known as the “three-strikes” rule,

       [i]n no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under [the section governing proceedings in forma pauperis]
       if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger
 Case 1:19-cv-01060-JTN-SJB ECF No. 24 filed 04/14/20 PageID.119 Page 2 of 5



of serious physical injury.” During its review, the Court recognized that Plaintiff had filed far

more than three cases that were dismissed as frivolous, malicious, or for failure to state a claim.

See Sango v. Place, No. 2:16-cv-136 (W.D. Mich. July 6, 2016); Sango v. Lewis et al., No. 1:14-

cv-342 (W.D. Mich. July 18, 2014); Sango v. Huss, No. 1:14-cv-2 (W.D. Mich. June 12, 2014);

Sango v. Miniard et al., No. 1:14-cv-344 (W.D. Mich. June 10, 2014); Sango v. Hammond et al.,

No.1:14-cv-283 (W.D. Mich. May 6, 2014); Sango v. Novak, No. 1:14-cv-343 (W.D. Mich. Apr.

23, 2014). The Court also recognized that Plaintiff repeatedly had been denied leave to proceed

in forma pauperis in this Court and in the Eastern District of Michigan because he has three strikes.

See Sango v. Curtis et al., No. 1:14-cv-823 (W.D. Mich. Aug. 14, 2014); Sango v. Wakley et al.,

1:14-cv-703 (W.D. Mich. July 8, 2014); Sango v. Grand et al., No. 2:14-cv-14060 (E.D. Mich.

Oct. 31, 2014); Sango v. Mich. State Office of Admin. Hr’gs & Rules et al., No. 1:14-cv-1272

(W.D. Mich. Jan. 13, 2015); Sango v. Eryer et al., No. 1:15-cv-71 (W.D. Mich. Feb. 12, 2015);

Sango v. Nevins et al., No. 1:15-cv-179 (W.D. Mich. Mar. 3, 2015); Sango v. Watkins, No. 1:15-

cv-221 (W.D. Mich. Mar. 12, 2015); Sango v. Joiner, No. 1:15-cv-232 (W.D. Mich. Mar. 23,

2015); Sango v. Aramark et al., No. 1:15-cv-247 (W.D. Mich. Apr. 13, 2015); Sango v. Bastain,

No. 2:16-cv-15 (W.D. Mich. Mar. 2, 2016); Sango v. Bastain et al., No. 2:16-cv-14 (W.D. Mich.

Mar. 2, 2016); Sango v. Desselier, No. 2:16-cv-13 (W.D. Mich. Mar. 2, 2016); Sango v. Snyder,

No. 2:16-cv-12 (W.D. Mich. Mar. 2, 2016); Sango v. Russell, No. 2:16-cv-45 (W.D. Mich. Mar.

4, 2016); Sango v. Place, No. 2:16-cv-23 (W.D. Mich. Mar. 4, 2016); Sango v. Dessellier et al.,

No. 2:16-cv-123 (W.D. Mich. Jun. 10, 2016); Sango v. Sohlden et al., No. 2:16-cv-18 (W.D. Mich.

Mar. 13, 2017).

               In light of this history, the Court considered whether Plaintiff had sufficiently

alleged that he was in imminent danger of serious physical injury within the exception to § 1915(g).



                                                 2
 Case 1:19-cv-01060-JTN-SJB ECF No. 24 filed 04/14/20 PageID.120 Page 3 of 5



As the Sixth Circuit summarized in Vandiver v. Prison Health Servs., Inc., 727 F.3d 580 (6th Cir.

2013):

                 In order to allege sufficiently imminent danger, we have held that “the threat
         or prison condition must be real and proximate and the danger of serious physical
         injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
         796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
         assertion that he or she faced danger in the past is insufficient to invoke the
         exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
         492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
         exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
         of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
         Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
         insufficient for the imminent-danger exception).

                  In addition to a temporal requirement, we have explained that the
         allegations must be sufficient to allow a court to draw reasonable inferences that
         the danger exists. To that end, “district courts may deny a prisoner leave to proceed
         pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
         conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
         rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
         (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
         492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
         insufficient for purposes of the imminent-danger exception.”).

Id. at 585. A prisoner’s claim of imminent danger is subject to the same notice pleading

requirement as that which applies to prisoner complaints. Id. Consequently, a prisoner must allege

facts in the complaint from which the Court could reasonably conclude that the prisoner was under

an existing danger at the time he filed his complaint. Id.

                At the time Plaintiff filed his complaint, he was housed at the Muskegon

Correctional Facility (MCF), and he alleged that “an officer came and warned me that Povastack

and his crew were now recruiting a prisoner to attack me, so when I fight back, I’d be put in

segregation so C/O Abatoy could put the fluid in my food in segregation.” (Compl., ECF No. 1,

PageID.2.) The “fluid” is bodily fluid from a prisoner with HIV/AIDS. The Court concluded that

the facts alleged, particularly the fact that an officer was recruiting a prisoner to attack Plaintiff,

was sufficient to support a claim that he was in imminent danger of serious physical injury at the

                                                   3
 Case 1:19-cv-01060-JTN-SJB ECF No. 24 filed 04/14/20 PageID.121 Page 4 of 5



time he filed his complaint. The Court therefore granted Plaintiff’s motion to proceed in forma

pauperis in this action.

               Defendants now argue that the grant of pauper status should be revoked, because

Plaintiff’s allegations are either “ridiculous” or rise to the level of being “wholly incredible,” as

described in Rittner, 290 F. App’x at 798. The Court disagrees. While the allegations may appear

somewhat unlikely, they do not rise to the level of being incredible. And, if true, the allegations

support a conclusion that Plaintiff was in imminent danger at the time he filed his complaint.

               Defendants also argue that pauper status should be revoked, because Plaintiff no

longer is housed at MCF, but instead is incarcerated at the Alger Correctional Facility (LMF). In

support of their argument, Defendants cite this Court’s recent decision in Sango v. Kludy et al.,

No. 1:20-cv-174 (W.D. Mich. Mar. 18, 2020) (ECF Nos. 4-5) (denying pauper status because

Plaintiff Sango alleged only past harms and because he was no longer housed at MCF and therefore

not at risk from defendants), and Judge Maloney’s decision in Sango v. West et al., No. 1:20-cv-

156 (W.D. Mich. Mar. 10, 2020) (ECF Nos. 5-6) (same). The Court also recognizes that Chief

Judge Jonker recently denied pauper status in Sango v. Brown et al., No. 1:20-cv-80 (W.D. Mich.

Apr. 6, 2020), for nearly identical reasons as those set forth in Case Nos. 1:20-cv-156 and 1:20-

cv-174.

               Defendants’ arguments for revoking pauper status are unavailing. In all three

referenced decisions, the orders denying pauper status were entered two or three months after the

Court granted pauper status in the instant case. By the time the actions were filed and docketed

and pauper status was first requested and considered, Plaintiff already had been transferred to

LMF. Plaintiff clearly was no longer was in imminent danger from the defendants in the case.




                                                 4
 Case 1:19-cv-01060-JTN-SJB ECF No. 24 filed 04/14/20 PageID.122 Page 5 of 5



Moreover, in all those cases, Plaintiff Sango alleged only past harms, not clear threats of imminent

harm.

                Here, in contrast, at the time of initial review of Plaintiff’s motion to proceed in

forma pauperis, Plaintiff Sango was still housed at MCF. He also squarely alleged facts indicating

that he faced imminent danger at the time he filed his case, because he alleged that Defendants

allegedly were attempting to recruit a prisoner to assault him. Given the Sixth Circuit’s express

statement that pauper status be determined as of “‘the time the complaint is filed,’” Vandiver, 727

F.3d at 585 (quoting Rittner, 290 F. App’x at 797), and given the other factual differences between

the cases, no basis exists for revoking pauper status solely because the MDOC has subsequently

transferred Plaintiff to another facility.

                Accordingly,

                IT IS ORDERED that Defendants’ motion to revoke pauper status (ECF No. 20)

is DENIED.



Dated:    April 14, 2020                              /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 5
